Reasons for allowance




Claims 21-38 are allowed.



The following is an examiner’s statement of reasons for allowance:

  The closest prior art NPL- 3GPP TSG-RAN WG2#83   Sharp initial setup procedure for dual connectivity explains for the initial setup procedure of dual connectivity:  The UE reports candidate cells for dual connectivity: The UE measures and reports the SeNB cell according to the measurement configuration. It depends on the discussion of Small cell discovery whether the UE needs an additional mechanism, for that measurements However we think there is no need to enhance the measurement reporting. Event-A3 would be enough for this purpose. The MeNB and the SeNB exchange the radio resource information for dual connectivity: The MeNB requests the SeNB to setup the secondly Uu configuration, and provides the SeNB with UE information. The MeNB may send a request message on Xn. The SeNB may send an acknowledge message to the MeNB in response to the request message. The MeNB initiates the reconfiguration procedure to establish new Uu to the SeNB for dual connectivity: NPL- 3GPP TSG-RAN WG2 Meeting #83 Barcelona, Spain, 19-23 August 2013 Measurement in dual connectivity explains UE may have more than one serving cells (PCell and SCell), but they operates on different carrier frequencies, so there is still only one serving cell on a specific carrier frequency. In CA measurement, the reference serving cell is defined according to the following trigger events: For event A3 (Neighbour becomes offset better than PCell), UE Wei et al(US 20150365857) explains a macro eNB and the LA eNB are worse than a threshold (for example, if the UE is moving out of the coverage of both the macro link and the LA link). The UE may report to the macro eNB, triggered by events A2 and A3 for both the macro link and the secondary LA link, or the UE sends reports to the macro eNB, triggered only by the macro link A2 and A3 events and the secondary LA link's A2 event. The response to such a scenario may be, for example, evaluation of a  reconnection or handover of both the macro link and the LA link (dual connection transfer together) or only the reconnection/handover of the macro link (new single connection).


However regarding claim 21 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station; receiving, from the terminal, a measurement report determined based on the control message.  Further regarding claims 25 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: the measurement report is determined based on a control message, and wherein the control message includes a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for the master base station and a second measurement  claim 27 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for the master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station; transmitting, to the master base station, a measurement report based on the control message; receiving, from the master base station, a message for a connection configuration, the message for the connection configuration including configuration information of a primary cell for the secondary base station; transmitting, to the master base station, a response message in response to the message for the connection configuration; and performing a process for a random access to the secondary base station based on the configuration information of the primary cell for the secondary base station. Further regarding claim 30  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station, receive  claim 34  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: a control message, and wherein the control message includes a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for the master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station, determine a primary cell for the secondary base station among the one or more cells based on the request message, transmit via the transceiver, to the master base station, a response message including configuration information for change of a primary cell for the secondary base station as a response to the request message, perform a process for a random access towards the determined primary cell for the secondary base station with a terminal,receive via the transceiver, from the master base station, information of sequence number (SN) status, and receive via the transceiver, data forwarded from the master base station. Further regarding claim 36  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for the master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station, transmit via the transceiver, to the master base station, a measurement report based on the control message, receive via the transceiver, from the .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478